Name: 91/28/EEC: Commission Decision of 19 December 1990 authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (only the German, French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  Europe
 Date Published: 1991-01-22

 Avis juridique important|31991D002891/28/EEC: Commission Decision of 19 December 1990 authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (only the German, French and Dutch texts are authentic) Official Journal L 016 , 22/01/1991 P. 0031 - 0033COMMISSION DECISION of 19 December 1990 authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the German, French and Dutch texts are authentic) (91/28/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 91/27/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands, Whereas under the provisions of Directive 77/93/EEC, potato tubers originating in Turkey may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of the said Directive permits exceptions from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas the early growing in Turkey of potatoes for human consumption from seed potatoes supplied by Member States has become an established practice; Whereas by Decisions 89/244/EEC (3) and 90/162/EEC (4), the Commission authorized such derogations subject to certain technical conditions in respect of potatoes for human consumption originating in Turkey; Whereas information supplied by Turkey and collected in that country during a mission carried out in 1990, has shown that there are good reasons to believe that, in Turkey, potatoes can be grown under adequate health conditions and that, at present, there are no sources for the introduction of exotic potato diseases, in particular in certain parts of the provinces of Adana and Izmir; whereas Turkey as moreover implemented adequate health and quality standards in the potato production of these provinces; whereas, taking into account that the potatoes have derived from seed potatoes supplied by the Community, exotic potato diseases unknown in the Community are not likely to occur; Whereas it can therefore be established, on the basis of the information available at present, that there is no risk of harmful organisms spreading, provided that certain special technical conditions are complied with; whereas the Commission will ensure that the Turkish authorities make available all technical information which is necessary to monitor the functioning of the protective measures required under these technical conditions; whereas the potatoes are introduced at a time when they cannot influence the health status of potatoes produced in the Community; Whereas the requesting Member States should therefore be authorized to provide for derogations in respect of potatoes for human consumption originating in Turkey, under the aforementioned special technical conditions, for the forthcoming early potato season; whereas this system will be reconsidered, on the basis of an assessment of the technical information to be provided by the Turkish authorities and of the results of monitoring to be carried out on potatoes introduced into the Community pursuant to this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands are hereby authorized to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part A (9a) of Annex III thereto for potatoes for human consumption originating in Turkey, with a view to marketing them in their respective territories or between them. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be potatoes for human consumption; (b) they shall be immature potatoes, i.e. 'unsuberized' potatoes with loose skin; (c) they shall have been grown either in the province of Adana, south of the line Kraisali-Duzici or in the province of Izmir, in the region of OEdemis; the potatoes shall have been grown on farms growing potatoes whose origin shall only have been either Member States or Turkey and the farms should be the subject of supervision by the Ministry of Agriculture; (d) they shall belong to varieties the seed potatoes of which were imported into Turkey only from Member States; (e) they shall be the direct progeny of seed potatoes officially certified in 1990 as 'basic seed' or 'certified seed' in Member States; (f) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes; (g) they shall not have been in store-houses where potatoes of varieties other than those specified in (d) have been stored; (h) they shall be free from soil, subject to a tolerance of 0,5 % by weight, and free from leaves and other debris; (i) they shall have been sampled, by the Turkish plant protection organization, in accordance with international standards, and found, in official examination carried out by that plant protection organization, to meet the tolerances for tubers with defects as specified in Annex I, up to a maximum total of 4,5 % by number of tubers for all defects and to a maximum total of 2 % by number of tubers for all defects other than potato greening, size-off types and mixing of varieties, provided that the potatoes are free from live larvae, pupae or adults of boring insects; they shall have met these tolerances also in any other examination carried out by other bodies for other purposes; (k) they shall be packed: - either in new bags, - or in containers which have been disinfected in an appropriate manner, an official label, bearing the information specified in Annex II, shall be applied to each bag or container; (l) the official phytosanitary certificate required pursuant to Article 12 (1) (b) of Directive 77/93/EEC shall indicate: - under the section 'Disinfestation and/or disinfection treatment' all information related to the possible treatments referred to in (k), second indent, - under the section 'Additional declaration': - name of the variety, - with loose skin (Piskin degil), - identification number or name of the farm where the potatoes have been grown and its location, - reference allowing the identification of the seed lot used in accordance with (e), - results of the examination for presence of potatoes with defects in accordance with (i); (m) the conditions (b) and (h) to (l) may have been monitored by an inspector dispatched on request of the Commission; in that case the monitoring shall be confirmed by the inspector on the official phytosanitary certificate referred to in (l); (n) on arrival, the potatoes shall be inspected by the importing Member State for satisfaction of the requirement specified in (i); an additional tolerance of 0,5 % by number of tubers for wet rot may be accepted; (o) on arrival, at least six samples of 200 tubers each shall be drawn by the importing Member State from each consignment of imported potatoes; three of the samples shall be tested for the presence of harmful organisms in the official laboratory of the importing Member States; three of the samples shall be dispatched to other Member States for official testing. However, in the case that a consignment amounts to 25 tonnes or less, only two such samples shall be drawn, one for official testing by the importing Member States and one for dispatch to another Member State for official testing. The harmful organisms concerned and the details of testing shall be determined in agreement with the Commission and with the plant protection organizations of the Member States. Article 2 1. The authorization granted in Article 1 shall apply in the period between 1 February and 30 May 1991. 2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with. Article 3 Belgium, Germany, Luxembourg and the Netherlands shall provide the Commission and the other Member States, before 1 August 1991, with information on the amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (o); copies of each phytosanitary certificate shall be transmitted to the Commission. Article 4 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) See page 29 of this Official Journal. (3) OJ No L 99, 12. 4. 1989, p. 26. (4) OJ No L 91, 6. 4. 1990, p. 30. ANNEX I Tolerances for tubers with defects (Article 1 (2) (i)) Type of defects Tubers (%) Major defects: Severe mechanical damage 1,0 Damage caused by diseases (scab) 0,5 Potato greening 2,0 Wet rot 0,0 Dry rot 0,5 Minor defects: Presence of soil 0,5 (percentage by weight) Slight mechanical damage 1,0 Damage caused by insects 1,0 Size-off types by transverse diameter 1,0 Mixing of varieties 0,0 ANNEX II Information required on the label (Article 1 (2) (k)) 1. Name of the authority issuing the label. 2. Name of the exporters' organization. 3. Indication 'Turkish potatoes for human consumption'. 4. Variety. 5. Province of production. 6. Size. 7. Declared net weight. 8. Indication 'In accordance with EEC requirements laid down in Decision 91/28/EEC'. 9. A mark printed or stamped on behalf of the Turkish plant protection organization.